MEMORANDUM **
Gerardo Rodriguez-Solomon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal of the Immigration Judge’s (“IJ”) order denying his request to set a hearing date and finding him ineligible for withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review de novo claims of due process violations, Getachew v. INS, 25 F.3d 841, 845 (9th Cir.1994), and we deny the petition for review.
Rodriguez-Solomon contends the IJ denied him due process by refusing to calendar a hearing for his withholding of removal application and finding him ineligible for withholding of removal.
To prevail on a due process challenge to removal proceedings, Rodriguez-Solomon must show error and substantial prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000). Rodriguez-Solomon’s answers to the IJ, which were consistent with his answers in his application for withholding of removal, showed no possibility that he was eligible for the relief he sought. Thus, Rodriguez-Solomon suffered no prejudice from the alleged violation because it could not have affected the outcome of the proceedings. See id. Accordingly, his due process challenge fails. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.